

	

		II

		109th CONGRESS

		1st Session

		S. 88

		IN THE SENATE OF THE UNITED STATES

		

			January 24, 2005

			Mr. Inouye introduced

			 the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To allow the psychiatric or psychological examinations

		  required under chapter 313 of title 18, United States Code, relating to

		  offenders with mental disease or defect, to be conducted by a clinical social

		  worker.

	

	

		1.Short

			 title

			This Act may be cited as the

			 Psychiatric and Psychological

			 Examinations Act of 2005.

		2.Examinations by

			 clinical social workers

			Section 4247(b)

			 of title 18, United States Code, is amended, in the first sentence, by striking

			 psychiatrist or psychologist and inserting psychiatrist,

			 psychologist, or clinical social worker.

			

